UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-3833
                                      _____________

                                   ARLENE MILLER,

                                                    Appellant

                                             v.

                       MELLON LONG TERM DISABILITY PLAN
                      and "JOHN DOE", Global Head of Compensation
and Benefits of the Bank of New York Mellon Corporation, in his or her official capacity
       as Plan Administrator of Mellon Long Term Disability Plan, "JOHN DOE"
being fictitious, the real name of said defendant being unknown to plaintiff, said fictitious
      name being intended to describe the unknown Global Head of Compensation
                and Benefits of the Bank of New York Mellon Corporation
                                     _______________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                   (No. 09-cv-01166)
                     Magistrate Judge: Honorable Maureen P. Kelly

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 September 14, 2012

                                  __________________

                                  JUDGMENT ORDER
                                  __________________


                 Before: SMITH and CHAGARES, Circuit Judges, and
                           ROSENTHAL, District Judge.




 The Honorable Lee H. Rosenthal, United States District Judge for the Southern District
of Texas, sitting by designation.
       On September 15, 2011, the District Court granted summary judgment in favor of

the defendants on all of Arlene Miller’s claims related to her attempt to seek long-term

disability benefits under her former employer’s disability insurance plan. We have

carefully considered the Magistrate Judge’s excellent opinion, which we believe fully and

accurately addresses the issues raised by Miller and therefore requires no further

elucidation from this Court.

       Accordingly, it is hereby ORDERED and ADJUDGED by the Court that the

judgment of the District Court dated September 15, 2011, is hereby affirmed. All of the

above in accordance with the opinion of this Court. No costs shall be taxed.



                                                        BY THE COURT,

                                                        /s/Michael A. Chagares
                                                        Circuit Judge

DATED: September 17, 2012




                                             2